Exhibit 10.2
 
Vishay Intertechnology, Inc.
Amendment to Executive Officer Restricted Stock Unit Agreement
THIS AMENDMENT, made as of November 14, 2016, between Vishay Intertechnology,
Inc. (the "Company") and the Participant, amends the Executive Officer
Restricted Stock Unit Agreements dated as of March 4, 2014, March 3, 2015 and
March 1, 2016 (individually, a "RSU Agreement", collectively, the "RSU
Agreements") between the Company and the Participant.
 
RECITALS
 
A. The Company has adopted and maintains the Vishay Intertechnology, Inc. 2007
Stock Incentive Program, as amended and restated, (the "Program") to enhance the
long-term performance of the Company and to provide selected individuals with an
incentive to improve the growth and profitability of the Company by acquiring a
proprietary interest in the success of the Company.


B. The Program provides that the Compensation Committee (the "Committee") of the
Company's Board of Directors shall administer the Program, including the
authority to determine the persons to whom awards will be granted, the amount
and type of such awards, and the timing and substance of modifications to awards
granted previously.


C. The Participant has notified the Board of Directors of his intention to
retire from the Company effective December 31, 2016.


D. Under the Participant's employment and RSU Agreements with the Company, the
Participant will forfeit upon retirement all outstanding, unvested restricted
stock units ("RSUs") and all outstanding, unearned performance-based restricted
stock units ("PBRSUs").


E. The Committee has determined that in light of the Participant's continuous
service to the Company for more than four decades, and his countless
contributions to the Company's business, it will modify the Participant's
existing RSU Agreements to allow the Participant to benefit from the future
value of the Company that he helped create during his leadership as Chief
Operating Officer. 


AMENDMENT


1.
Modification to Each RSU Agreement.  The parties therefore agree to add the
following sentence after the first sentence of Section 8 in each RSU Agreement:

Notwithstanding anything in Sections 4, 6 or 14 of this Agreement, or the first
sentence of this Section 8, any outstanding, upon his retirement, the
outstanding RSUs previously granted to the Participant shall immediately vest
and the outstanding PBRSUs previously granted to the Participant shall vest on
their normal vesting date to the extent the applicable performance criteria are
realized.
2.
Capitalized Terms.  Capitalized terms used but not defined in this Amendment
have the meaning ascribed to those terms in each RSU Agreement.

3.
No Other Amendment.  Except as specifically modified herein, each RSU Agreement
remains in full force and effect.

4.
Counterparts.  This Amendment may be executed in two or more counterparts, each
of which is deemed an original, but all of which constitute one and the same
instrument.

5.
Governing Law.  This Amendment is governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
provisions governing conflict of laws.

6.
Participant Acknowledgment.  The Participant hereby acknowledges receipt of a
copy of the Program and has carefully read and understands this Amendment, the
RSU Agreements and the Program.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Program, this Amendment and the Restricted Stock Units are final and conclusive.

 
The parties are signing this Amendment on the date stated in the introductory
paragraph.




VISHAY INTERTECHNOLOGY, INC.



 
By:
/s/ Peter Henrici    
Name:
Peter G. Henrici
   
Title:
Sr. Vice President,
Corporate Secretary
          /s/ Dieter Wunderlich    
Dieter Wunderlich
 



   DATED:   November 16, 2016

